Case 2:20-cv-08870-JFW-KS Document 18 Filed 08/31/21 Page 1 of 3 Page ID #:142

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

 Case No.        2:20-cv-08870 JFW (KS)                                       Date: August 31, 2021
 Title       Jack Thayer Sherwyn v. Phillip Browning et al.




 Present: The Honorable:       Karen L. Stevenson, United States Magistrate Judge


                     Narissa Naval-Estrada                                    N/A
                     Deputy Clerk                                   Court Reporter / Recorder

         Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:

 Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

         On September 28, 2020, Plaintiff, proceeding pro se and in forma pauperis, commenced
 this civil rights suit against several California Department of Child and Family Services
 officials. (Dkt. No. 1.) On October 21, 2020, the Court dismissed the Complaint for failure
 to state a claim, but granted Plaintiff leave to amend and ordered him to file a First Amended
 Complaint (“FAC”) correcting the defects identified by the Court no later than November 11,
 2020. (Dkt. No. 9.)

         Plaintiff subsequently failed to file a FAC or keep the Court apprised of his current
 address. On December 2, 2020, the Court issued an Order to Show Cause (“OSC”) why the
 Court should not recommend dismissal of this action for failure to prosecute. (Dkt. No. 11.)
 On December 30, 2020, Petitioner responded by filing a request for an extension of time to file
 his FAC. (Dkt. No. 12.) The Court discharged the OSC and granted Petitioner’s request in
 part, extending the deadline to file the FAC to March 23, 2021. (Dkt. No. 13.)

         On March 25, 2021, Petitioner sought a second extension of time to file a FAC. (Dkt.
 No. 14.) The Court issued a reasoned order finding that Plaintiff had not established good
 cause, but nevertheless granted Petitioner an extension to April 13, 2021. The Court noted that
 it would order Plaintiff to proceed with service on Defendants Rafrieoulnejad, Balaban, and
 Ban in compliance with Rule 4 of the Federal Rules of Civil Procedure if Plaintiff failed to
 meet the new deadline. (Dkt. No. 15.)




 CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 3
Case 2:20-cv-08870-JFW-KS Document 18 Filed 08/31/21 Page 2 of 3 Page ID #:143

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

 Case No.        CV 20-8870 JFW (KS)                                                  Date: August 31, 2021
 Title         Jack Thayer Sherwyn v. Phillip Browning et al.


        On May 10, 2021, having received no response from Plaintiff, the Court ordered him
 to proceed with service of the original Complaint on Defendants Rafrieoulnejad, Balaban, and
 Ban in compliance with Rule 4. The Court also ordered Plaintiff to file a copy of the proof of
 service within 90 days, as required by Rule 4(m), and advised him that there is a Federal Pro
 Se Clinic available for his assistance. (Dkt. 16.) Plaintiff has, to date, not complied with the
 Court’s 5/10/2021 Order or initiated any further contact with the Court.

         If a defendant is not served within the required 90-day timeframe, Rule 4(m) requires
 the court to dismiss the action against that defendant or order that service must be made within
 a specified time. Here, nearly a year has passed since Plaintiff initiated this case, and nearly
 four months have passed since the Court ordered him to serve Defendants Rafrieoulnejad,
 Balaban, and Ban, yet Plaintiff has failed to file any proof of service. Accordingly, if Plaintiff
 has, indeed, failed to properly and timely serve Defendants Rafrieoulnejad, Balaban, and Ban,
 then his claims against them must be dismissed.

        However, in the interests of justice and in conformity with Fed. R. Civ. P. 4(m), which
 requires notice to the plaintiff if a defendant is not served within 90 days, IT IS HEREBY
 ORDERED that Plaintiff shall show cause, no later than September 14, 2021 why the
 action should not be dismissed for failure to serve Defendants Rafrieoulnejad, Balaban,
 and Ban.

       To discharge this Order and proceed with this case, Plaintiff, no later than the
 September 14, 2021 deadline, shall file a proof of service that shows that Plaintiff served
 the summons and a copy of the Complaint to Defendants Rafrieoulnejad, Balaban, and
 Ban in a manner that complies with Rule 4(e) of the Federal Rules of Civil Procedure.1


 1
           Rule 4(e) of the Federal Rules of Civil Procedure states: Unless federal law provides otherwise, an
 individual—other than a minor, an incompetent person, or a person whose waiver has been filed—may be served in a
 judicial district of the United States by:
           (1) following state law for serving a summons in an action brought in courts of general jurisdiction in the
           state where the district court is located or where service is made; or
           (2) doing any of the following:
                     (A) delivering a copy of the summons and of the complaint to the individual personally;
                     (B) leaving a copy of each at the individual's dwelling or usual place of abode with someone of
                     suitable age and discretion who resides there; or


 CV-90 (03/15)                                 Civil Minutes – General                                    Page 2 of 3
Case 2:20-cv-08870-JFW-KS Document 18 Filed 08/31/21 Page 3 of 3 Page ID #:144

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

 Case No.        CV 20-8870 JFW (KS)                                                  Date: August 31, 2021
 Title       Jack Thayer Sherwyn v. Phillip Browning et al.


        The Court will not extend Plaintiff’s September 14, 2021 deadline in the absence of a
 showing of extraordinary circumstances supported by competent proof. Plaintiff’s failure to
 timely comply with this order will result in a recommendation of dismissal.

         IT IS SO ORDERED.
                                                                                                               :
                                                                           Initials of Preparer        nne




                   (C) delivering a copy of each to an agent authorized by appointment or by law to receive service of
                   process.


 CV-90 (03/15)                                 Civil Minutes – General                                    Page 3 of 3
